UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4938


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LOCKETUS JAVARUS MARSHALL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:11-cr-00339-JMC-8)


Submitted:   August 28, 2013                 Decided:   September 6, 2013


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, LAW OFFICES OF JOHN M. ERVIN, III,
Darlington, South Carolina, for Appellant.  Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Locketus Javarus Marshall pled guilty without a plea

agreement to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. §§ 2, 922(g)(1), 924(a)(2), (e) (2006).

At sentencing, the parties agreed to a stipulated sentence of

120 months’ imprisonment, which the district court imposed.     On

appeal, Marshall’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious issues for appeal but asking this court to

consider whether the district court fully complied with Fed. R.

Crim. P. 11 in accepting Marshall’s guilty plea and whether his

sentence was reasonable.    Although informed of his right to do

so, Marshall has not filed a pro se supplemental brief.        The

Government declined to file a response. *   We affirm.

          Because Marshall did not move to withdraw his guilty

plea in the district court, the adequacy of the Rule 11 hearing

is reviewed for plain error only.      United States v. Martinez,

277 F.3d 517, 524–26 (4th Cir. 2002).         To demonstrate plain

error, a defendant must show: (1) there was error; (2) the error

was plain; and (3) the error affected his substantial rights.

     *
       The Government has not sought enforcement of the waiver of
appellate rights.    See United States v. Poindexter, 492 F.3d
263, 271 (4th Cir. 2007) (recognizing that the Government may
file a responsive brief raising the appellate waiver issue or do
nothing and allow this court to perform the Anders review).



                                 2
United States v. Olano, 507 U.S. 725, 732 (1993).                         In the guilty

plea context, a defendant meets his burden to establish that a

plain    error     affected      his      substantial      rights     by    showing    a

reasonable probability that he would not have pled guilty but

for the district court’s Rule 11 omissions.                        United States v.

Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).                            Our thorough

review    of    the    record   reveals      that    the     district      court   fully

complied with Rule 11 in conducting the guilty plea colloquy.

Thus we conclude that Marshall’s guilty plea was knowing and

voluntary and supported by an independent basis in fact, and we

find no error in the district court’s acceptance of his guilty

plea.

               Next,    we      review       the     120–month        sentence        for

reasonableness          under       a      “deferential        abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41, 51 (2007).

This abuse-of-discretion standard involves two steps; under the

first,    we     examine     the    sentence       for     significant       procedural

errors, and under the second, we review the substance of the

sentence.       United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007) (examining Gall, 552 U.S. at 50–51).                         When the district

court imposes a variant sentence, we consider “whether the . . .

court    acted    reasonably       both    with    respect    to    its    decision   to

impose such a sentence and with respect to the extent of the



                                            3
divergence       from    the    sentencing           range.”        United     States     v.

Hernandez–Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).

            We conclude, after a review of the record, that the

district court did not abuse its discretion in imposing the 120-

month sentence.          The parties stipulated to this exact sentence,

and Marshall received the benefit of the bargain.                           Moreover, the

district court adequately considered the 18 U.S.C. § 3553(a)

(2006) factors, and counsel does not suggest ­ and review of the

record    does    not    reveal    ­    any        basis   for    concluding      that    the

sentence is unreasonable.

            In accordance with Anders, we have reviewed the record

in this case and found no meritorious issues for appeal.                                  We

therefore affirm Marshall’s conviction and sentence.                           This court

requires that counsel inform Marshall in writing of the right to

petition    the    Supreme      Court     of       the   United    States    for   further

review.      If Marshall requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court        for   leave    to     withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Marshall.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this     court    and       argument      would    not    aid    the

decisional process.

                                                                                   AFFIRMED

                                               4